NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0321n.06

                                       Case No. 20-1878

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                           Jul 07, 2021
DONALD SCOTT TUCKER, Personal                       )                 DEBORAH S. HUNT, Clerk
Representative of the Estate of Clifford Tucker,    )
                                                    )
       Plaintiff-Appellant,
                                                    )        ON APPEAL FROM THE
                                                    )        UNITED STATES DISTRICT
v.
                                                    )        COURT FOR THE WESTERN
                                                    )        DISTRICT OF MICHIGAN
MARQUETTE COUNTY, MICHIGAN; KEITH
                                                    )
ROMBACK,
                                                    )                                OPINION
       Defendants-Appellees.                        )
                                                    )

BEFORE: STRANCH, BUSH, and READLER, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Deputy Keith Romback shot and killed Clifford Tucker

after responding to Tucker’s suicide threat. Danger from the threat had escalated when Tucker

picked up a shotgun and slowly moved within a few feet of Romback. Although the shotgun was

pointed toward the floor at the moment Romback shot, Tucker advanced while shouting, waving

his free arm, and ignoring Romback’s commands to drop the gun. The question before us is

whether in those circumstances Romback’s decision to shoot was clearly reasonable. We hold that

it was. Therefore, we affirm.

                                               I.

        On the morning of June 9, 2016, Clifford Tucker called his doctor’s office complaining

about severe back and shoulder pain and threatening to commit suicide. The office called the
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


Marquette County Sheriff’s department, which dispatched Deputy Keith Romback to Tucker’s

house. Romback had seen Tucker the day before after responding to a 911 call from Tucker about

his pain medication being stolen. When Romback arrived at Tucker’s house on June 9th, he first

spoke to Tucker on the porch, with his bodycam recording video and sound. Romback explained

that he was there because Tucker made threats to the hospital. Tucker initially denied making any

threats, told Romback to stay away from him, threw down the coffee mug he had been holding,

crossed his arms, and said, “you want to come in? You come over top of me.” He then removed

his glasses and said, “I don’t give a fuck no more, all right? You get the hell off my property.”

Romback told him to be careful, to which Tucker replied, “be careful, your ass.” Romback then

called for backup, before Tucker continued, “get the hell off my property now. If I want to hurt

myself, there’s not a fucking thing you can do about it.”

       After several more demands for Romback to leave, Tucker moved from the doorway to sit

on his couch next to a gun cabinet. Romback followed him inside but remained near the doorway.

He told Tucker, “Cliff, I’m just here to help you. I’m not here to bust your balls. I’m not here to

do anything.” Tucker again told Romback to go away. So Romback said, “I’ll go away if you

answer one thing . . . was that you that called the hospital?” Tucker then admitted to calling the

hospital, and Romback said, “and that’s why I’m here, Cliff.” To that Tucker replied, “I don’t care

why you’re here.” Romback then asked, “well, what did you think would happen when you called

the hospital?” Tucker responded, “I don’t give a fuck. When I get ready to blow my fucking head

off, there’s nothing you can do about it.” Romback replied, “I know that, Cliff,” and Tucker again

told him to “get out.” Then Romback checked on the status of his backup, requesting that it be

expedited.




                                               -2-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


        After hearing Romback’s request to expedite his backup, Tucker got up from the couch

and walked a few feet to his bedroom. Romback stepped further into the house to follow Tucker,

but before Romback entered the bedroom, Tucker emerged in the doorway holding a shotgun with

both hands. He swung the gun to his right so that it briefly pointed at Romback before pointing it

at the floor. Romback drew and aimed his gun at Tucker, repeatedly ordering, “Clifford, don’t!

Clifford, don’t!” Tucker held the gun with his right hand by its butt, with the barrel facing the

floor. He told Romback, “I’m asking you to leave.” Romback yelled, “put it down, Clifford!

Clifford! Clifford, don’t!” Tucker yelled in reply, “shoot me then! Shoot me! Shoot me!”

Romback kept ordering Tucker, “Clifford, don’t.” But Tucker continued to yell, “shoot me,”

waved his left arm, and moved forward slowly toward Romback. As he was moving forward,

Romback fired four shots, hitting Tucker in the chest. Tucker collapsed. He died from his wounds

later that day.

        Tucker’s estate sued Romback, Marquette County, and Mark Ulvila, another officer who

arrived on the scene after Tucker was shot. The complaint alleged excessive-force, deliberate-

indifference, and illegal-entry claims against Romback and a failure-to-train claim against the

county. On the parties’ stipulation, the district court dismissed the deliberate-indifference claim

and all claims against Ulvila. The court later dismissed the remaining claims on summary

judgment. It granted qualified immunity to Romback on the excessive-force claim, holding that

he did not violate a constitutional right in using deadly force against Tucker. And because the

court found that Romback did not violate a constitutional right, it held that Marquette County was

also not liable. Tucker’s estate appeals the grant of summary judgment to the county and to

Romback on its excessive-force claim. We begin with the latter.




                                               -3-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


                                                II.

       We review the grant of summary judgment to Romback de novo. Wright v. City of Euclid,

962 F.3d 852, 864 (6th Cir. 2020). Romback is entitled to summary judgment if there is no genuine

dispute of a material fact and he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

Typically, at the summary-judgment stage we construe the evidence in favor of the non-moving

party. Wright, 962 F.3d at 864. But where, as here, the relevant facts are recorded on video, we

view those facts as the video depicts. Cunningham v. Shelby County, 994 F.3d 761, 765 (6th Cir.

2021). If any uncertainty remains, we construe it in favor of the non-moving party. Latits v.

Phillips, 878 F.3d 541, 544 (6th Cir. 2017).

       The district court granted summary judgment to Romback on qualified-immunity grounds.

Romback is entitled to qualified immunity either if he did not violate a constitutional right or if

the right was not clearly established at the time of the alleged violation. Cunningham, 994 F.3d at

764. We can begin with either prong. Id. Like the district court, we begin (and end) with the first.

       Tucker’s estate argues that Romback violated a constitutional right by using excessive

force when he shot Tucker. Whether an officer used excessive force turns on what is objectively

reasonable based on all the circumstances. Hicks v. Scott, 958 F.3d 421, 435 (6th Cir. 2020).

Deadly force is only reasonable when there is probable cause that a suspect poses an immediate

threat to the officer or to others. Id. In determining if such a threat existed, we afford “a built-in

measure of deference to [an] officer’s on-the-spot judgment.” Id. (alteration in original) (quoting

Burchett v. Kiefer, 310 F.3d 937, 944 (6th Cir. 2002)). Possession of a gun alone does not create

that threat. Jacobs v. Alam, 915 F.3d 1028, 1040 (6th Cir. 2019); see also Thomas v. City of

Columbus, 854 F.3d 361, 366 (6th Cir. 2017) (“[W]e do not hold that an officer may shoot a suspect

merely because he has a gun in his hand.”). Depending on the circumstances, however, that threat



                                                -4-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


making deadly force reasonable may still exist when a suspect does not aim his gun at an officer.

Jacobs, 915 F.3d at 1040.

       For example, in Thomas, we held that there was a sufficient threat to justify the use of

deadly force when a suspect had a handgun but did not point it at the officer. 854 F.3d at 366.

The officer, while responding to an ongoing burglary, shot and killed a suspect running toward

him who was holding the handgun. Id. We reasoned that the suspect, who was initially about

forty feet from the officer and closing fast, could “raise and fire a gun with little or no time for an

officer to react,” so an officer could reasonably perceive a threat to his life. Id.

       Similarly, in Livermore ex rel Rohm v. Lubelan, we held that it was reasonable for an

officer to shoot a suspect who held a rifle even if the suspect did not aim the gun at another officer.

476 F.3d 397, 405 (6th Cir. 2007). Facts significant to our holding included the suspect’s

proximity to other officers “while armed with a rifle, his prior violent behavior, and his continued

refusal to surrender and face arrest.” Id.

       Analogous circumstances were present in Thornton v. City of Columbus, where we held

that a sufficient threat existed from a suspect who held, but did not aim, a shotgun while looking

at and walking toward officers, ignoring their commands to drop the gun. 727 F. App’x 829, 831,

837 (6th Cir. 2018). We reasoned that the “deadly threat” the suspect posed “could have easily

and quickly transformed into deadly action in a split-second” and that the officers did not have to

wait for him to raise his gun before using deadly force. Id. at 837–38.

       Romback’s use of force fits squarely in line with those cases. To begin, there are no

disputes of material fact preventing summary judgment. Romback’s bodycam video provides a

clear picture of what happened save for two things: whether, when Romback shot him, Tucker had

his hand near the trigger area of the gun or on its butt; and whether the gun was resting on the



                                                 -5-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


floor. We construe both in the light most favorable to Tucker’s estate. See Latits, 878 F.3d at 544.

But even so construed, Romback’s actions were reasonable based on all the circumstances.

       Romback was confronted by a potentially suicidal man who did not want Romback in his

home. When Romback first arrived, Tucker threw down his coffee mug, took his glasses off,

crossed his arms, and told Romback: “you want to come in? You come over top of me,” “get the

hell off my property,” and “if I want to hurt myself, there’s not a fucking thing you can do about

it.” Tucker was clearly angry and confrontational, and he did not want Romback there. When it

became clear to Tucker that Romback would not leave after Romback called to check on the status

of his backup, he went into another room and picked up a shotgun. He briefly pointed the muzzle

of the gun at Romback when he swung it to his side. Then, repeatedly ignoring Romback’s

commands of “don’t” and “put it down,” Tucker yelled for Romback to shoot him as he moved

forward slowly and waived his free arm wildly. All told, Romback faced an agitated, potentially

suicidal man who was closing the already short distance between them, ignoring commands, and

holding a shotgun, all the while yelling for Romback to shoot him. Based on the totality of those

circumstances, and consistent with our caselaw, it was reasonable for Romback to use deadly force.

He had probable cause to believe that he faced an immediate threat to his safety, especially

considering the deference owed to his on-the-spot judgment. See Hicks, 958 F.3d at 435. Like the

officers in Thomas, Livermore, and Thornton, Romback did not have to wait for Tucker to aim his

gun.

       Tucker’s estate resists that conclusion, arguing that this case is different for two main

reasons: first, because Tucker’s hand was not on the trigger of the gun, he could not quickly have

aimed it at Romback; and second, because Romback already had his gun pointed at Tucker, he

could pull the trigger quicker than Tucker if Tucker did take aim. Neither of those arguments,



                                               -6-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


both made with the benefit of hindsight, renders Romback’s actions unreasonable. The extra time

that it would have taken for Tucker to move his hand to the trigger before taking aim does not

mean that he could not “have easily and quickly transformed” his deadly threat into deadly action.

Thornton, 727 F. App’x at 837. And Romback was not required to bet on having a quicker trigger

finger than Tucker just because he already had his gun aimed. See id. at 838. The Fourth

Amendment does not require an officer to make that gamble.

       In a similar vein, Tucker’s estate argues that, because Tucker’s gun was not pointed at

Romback, our cases require the reasonableness question to go to a jury. But the cases on which

the estate relies had disputes of material fact as to whether a suspect aimed a gun at the officers or

posed no serious threat at all. See, e.g., King v. Taylor, 694 F.3d 650, 662–63 (6th Cir. 2012);

Bouggess v. Mattingly, 482 F.3d 886, 890 (6th Cir. 2007). Importantly, in those cases, the totality

of the circumstances—assuming the gun was not aimed at the officers—was insufficient to have

clearly posed a threat of harm. For example, in King, officers shot a suspect, who had allegedly

made threats earlier in the day, after they found him sleeping on a couch in his house. 649 F.3d at

654. From outside the house, the officers woke him by announcing their presence and then shot

him through the window after they claimed he pointed a gun at them. Id. But the forensic evidence

suggested that the suspect did not in fact point the gun at the officers. Id. at 662–63. If that were

so, then the officers would have shot a man who simply had a gun; the surrounding circumstances

added little to the threat he posed.

       But that is not the case here. Instead, just as in Thomas, Livermore, and Thornton, the

totality of the circumstances present here—including the close surroundings, Tucker’s steps

toward Romback, him ignoring Romback’s commands, his angry or threatening statements and

unpredictable gesticulation, and his potential ability to aim the gun quickly, among others—made



                                                -7-
Case No. 20-1878, Tucker v. Marquette Cnty., Mich.


the threat such that the use of deadly force was reasonable. And, just as in those cases, we can

resolve the legal question of reasonableness. See Thornton, 727 F. App’x at 837 (explaining that,

after viewing the facts in the required light, the reasonableness question is a legal one).

                                               III.

       Turning to the municipal-liability claim against Marquette County, Tucker’s estate argues

only that the district court erred because it wrongly concluded that Romback did not commit a

constitutional violation. Any other argument is forfeited. See United States v. Montgomery, 998

F.3d 693, 698 (6th Cir. 2021). Therefore, because we hold that the district court did not err in

concluding that Romback did not violate a constitutional right, we also hold that it did not err in

dismissing the municipal-liability claim against the county.

                                               IV.

       Accordingly, we affirm the district court’s grants of summary judgment.




                                                -8-